NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims (cancellation of claims 13-18 and 20-22) in the Amendment filed June 9, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of the claims has been withdrawn due to Applicant’s arguments on pages 5-7 of the Amendment filed June 9, 2022 regarding the terms at issue in the rejections. These arguments were also discussed during the 6/8/22 Interview.
The obviousness double patenting rejections of claims 13-18, 20 and 22 have been withdrawn due to Applicant’s cancellation of claims 13-18, 20 and 22 in the Amendment filed June 9, 2022.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	       In regard to independent claim 11, a search of the prior art did not yield a reference or combination of references that would have taught or suggested to one of ordinary skill in the art a packaging material as claimed having the claimed combination of compositional limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788